Citation Nr: 0524390	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for a right shoulder 
disability as secondary to the service-connected left 
shoulder disability.  

Entitlement to an increased evaluation for left shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The issue of entitlement to service connection for right 
shoulder disability is addressed in the remand that follows 
the order section of this decision.


FINDING OF FACT

The veteran has not submitted a Substantive Appeal in 
response to the March 2004 Statement of the Case on the issue 
of entitlement to an increased evaluation for left shoulder 
disability.


CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with respect to the issue of entitlement to an increased 
evaluation for left shoulder disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(b).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

The Board notes that the veteran submitted a timely Notice of 
Disagreement with a November 2002 rating decision denying a 
compensable evaluation for his left shoulder disability and 
service connection for right shoulder disability.  In a 
Decision Review Officer decision of March 2004, an increased 
evaluation of 10 percent was granted for the veteran's left 
shoulder disability.  Also in March 2004, the veteran was 
provided a Statement of the Case on the issues of entitlement 
to an increased evaluation for left shoulder disability and 
entitlement to service connection for right shoulder 
disability.  Shortly thereafter, he submitted a Substantive 
Appeal in which he specified that he was only appealing the 
denial of service connection for right shoulder disability.  

Thus, with respect to the issue of entitlement to an 
increased evaluation for left shoulder disability, there 
remains no allegation of error of fact or law for the Board 
to review.  Accordingly, the Board will dismiss this matter.  
See 38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal for an increased evaluation for left shoulder 
disability is dismissed.


REMAND

Service medical records are negative for evidence of right 
shoulder disability.  In July 1980, following the veteran's 
discharge from service, he was found to have post-traumatic 
derangement of the acromioclavicular joint of the right 
shoulder, secondary to previous injuries.  More recent 
medical evidence shows that his right shoulder diagnoses have 
included rotator cuff tendonitis and osteoarthritis.

The veteran contends that service connection is warranted for 
right shoulder disability because it resulted from overuse 
due to the functional limitations imposed by his service-
connected left shoulder disability.  The Board notes that the 
veteran has not been afforded a VA examination to determine 
whether his current right shoulder disability was caused or 
chronically worsened as a result of the left shoulder 
disability.  Moreover, none of the other medical evidence of 
record addresses this question.  Consequently, the medical 
evidence of record is not sufficient to decide this claim and 
further development of the record is warranted to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to this claim.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The veteran should be scheduled for a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present right shoulder disorder(s).  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's right shoulder 
as to whether there is a 50 percent or 
better probability that the disorder was 
caused or chronically worsened by the 
veteran's service connected left shoulder 
disability.  The rationale for each 
opinion expressed must also be provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the claim seeking service 
connection for a right shoulder 
disability based upon a review of all of 
the relevant evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The veteran need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matter while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


